Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-8-2005

In Re: Hakim
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4606




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"In Re: Hakim " (2005). 2005 Decisions. Paper 132.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/132


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HPS-5(November 2005)                                   NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     NO. 05-4606
                                   ________________

                          IN RE: KHALIL ABDUL HAKIM,
                                                Petitioner
                      ____________________________________

                      On a Petition for Writ of Mandamus from the
                          United States District Court for the
                            Eastern District of Pennsylvania
                       (Related to D.C. Crim. No. 02-cr-00131-1)
                      _____________________________________

                       Submitted Under Fed. R. App. Pro. 21
                                November 4, 2005
     Before: SCIRICA, CHIEF JUDGE, WEIS AND GARTH, CIRCUIT JUDGES
                             (Filed : December 8, 2005)

                                   ________________

                                        OPINION


PER CURIAM.

             Petitioner Khalil Abdul Hakim, a federal prisoner, filed a motion to vacate

sentence pursuant to 28 U.S.C. § 2255 in United States District Court for the Eastern

District of Pennsylvania. He is serving a term of imprisonment of 136 months for armed

bank robbery and weapons violations. Counsel was appointed to represent him, and an

evidentiary hearing was held on April 21, 2005. Dissatisfied with appointed counsel’s



                                            1
representation at the hearing, and convinced of the merits of his section 2255 motion,

Hakim filed a notice of appeal pro se on July 25, 2005. We dismissed this appeal, United

States v. Hakim, C.A. No. 05-3565, as premature and not taken from a final order as

required by 28 U.S.C. § 1291. In addition to taking the premature appeal, Hakim

submitted a petition for writ of mandamus, in which he again complained about appointed

counsel’s performance, and asked us to order the District Court to rule on his section

2255 motion.

               We will deny the petition for writ of mandamus as moot. In an order

entered on October 20, 2005, the District Court ruled on Hakim’s section 2255 motion,

denying it. The District Court has acted, and we are, therefore, unable to fashion any

form of meaningful relief in this regard. See General Elec. Co. by Levit v. Cathcart, 980

F.2d 927, 934 (3d Cir. 1992). We note also that, on October 27, 2005, Hakim filed a

timely notice of appeal from this final order. The appeal has been docketed in this Court

at United States v. Hakim, C.A. No. 05-4868, giving Hakim a meaningful opportunity to

pursue his contentions to the extent permitted by law without the need to resort to

mandamus. See Westinghouse Elec. Corp. v. Republic of Philippines, 951 F.2d 1414,

1422 (3d Cir. 1991) (mandamus not substitute for appeal).

               We will deny the petition for writ of mandamus.




                                          2